 1                                                  HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 J. MICHAEL CAPLOW,
                                                    No.: 18-cv-01643-RSM
11                       Plaintiff,
                                                    ORDER GRANTING
12         v.                                       DISMISSAL WITH PREJUDICE
13 ZIMMER US, INC.; ZIMMER-BIOMET
   HOLDINGS, INC.; ZIMMER, INC.; and
14 ZIMMER SURGICAL, INC.,

15                       Defendants.
16

17         This matter having come before the undersigned judge on stipulation of the parties,
18 now therefore, it is hereby ORDERED:

19         Pursuant to Fed. R. Civ. P. 41(a)(A)(II), this case is resolved and shall be dismissed
20 with prejudice and without fees or costs awarded to any party.

21         DATED this 10 day of March 2020.
22

23

24
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
25

26

     ORDER OF DISMISSAL WITH PREJUDICE          Page 1                       Bullivant|Houser|Bailey PC
                                                                             925 Fourth Avenue, Suite 3800
                                                                             Seattle, Washington 98104
                                                                             Telephone: 206.292.8930
 1 Presented by:

 2 BULLIVANT HOUSER BAILEY PC

 3 By /s/ Evelyn E. Winters
     E. Pennock Gheen, WSBA #14969
 4   Evelyn E. Winters, WSBA #44936
     925 Fourth Avenue, Suite 3800
 5   Seattle, WA 98104-1157
     (206) 292-8930
 6   Penn.Gheen@bullivant.com
     Evelyn.Winters@bullivant.com
 7
   Patrick H. Reilly (pro hac vice)
 8 FAEGRE DRINKER BIDDLE & REATH LLP
   300 N. Meridian Street, Suite 2700
 9 Indianapolis, IN 46204
   (317) 237-0300
10 patrick.reilly@faegredrinker.com
11 Michael J. Kanute pro hac vice
   Joshua T. Busch pro hac vice
12 FAEGRE DRINKER BIDDLE & REATH LLP
   311 S. Wacker Drive, Suite 4300
13 Chicago, IL 60606
   (312) 212-6500
14 mike.kanute@faegredrinker.com
   joshua.busch@Faegredrinker.com
15 Attorneys for Defendants

16 Approved as to form; notice of presentation waived

17 JONES WARD PLC

18 By: /s/ Alex C. Davis
   Alex C. Davis (pro hac vice)
19 1205 E. Washington Street, Suite 1111
   Louisville, KY 40206
20 (502) 882-6000
   alex@jonesward.com
21
   Steven P. Caplow, WSBA #19843
22 DAVIS WRIGHT TREMAINE LLP
   1201 Third Avenue, Suite 2200
23 Seattle, WA 98101-3045
   Telephone: (206) 757-8018
24 Fax: (206) 757-7018
   stevencaplow@dwt.com
25 Attorneys for Plaintiff

26

     ORDER OF DISMISSAL WITH PREJUDICE        Page 2    Bullivant|Houser|Bailey PC
                                                        925 Fourth Avenue, Suite 3800
                                                        Seattle, Washington 98104
                                                        Telephone: 206.292.8930
